DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 7-18 are rejected.
Claims 3-6 and 16-19 are objected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarry et al (US PUB 20180332379, hereinafter McGarry) in view of Li et al (CN 207802296, hereinafter Li296).
Regarding claim 1, McGarry discloses an elastomer sleeve for a wireless earphone (e.g. an earpiece 100), (see at least the abstract and figure 1A) including: a sleeve body (e.g. a sleeve body 114, 151) defining a space (e.g. an interior region 152) for accommodating an earphone body (e.g. casing of earpiece electronics 162-165) of the wireless earphone (see figure 1C); a sleeve wing portion (e.g. flexible tail 135) formed integrally with the sleeve body and extending outward from the sleeve body; (see figure 1C), and an antenna (e.g. as part of I/O device 162), (see McGarry,  [0024]-[0026] and [0035]-[0039], figures 1A-1C). 
McGarry does not explicitly teach that the antenna is formed in the elastomer sleeve and extending from the sleeve body to the sleeve wing portion.
However, Li296 in the same field of endeavor teaches that it is well known in the art to provide an antenna (e.g. antenna 22) in the body of a wireless earphone (e.g. a Bluetooth earphone), and wherein the antenna extends to a wing portion (e.g. an ear hook 2) of the body (e.g. see Li296: “As shown in FIG. 5, the ear 2 comprises an antenna 22, spring 23 and contact 24, rubber coating 21 coated on the outside of the antenna 22… the ear hook 2 is provided to antenna 22…”). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the antenna in the sleeve body and extending to the sleeve wing portion as taught by Li296 in the teachings of McGarry so as to further strengthen the receiving range of the Bluetooth earphone signal”, and thereby further improving the overall efficiency of the earphone device. 

Regarding claim 2, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the elastomer sleeve includes a connecting portion (e.g. connecting portion 111) formed in the sleeve body at an end of the antenna (see McGarry, figure 1B, and Li296, figure 5), the earphone body includes a connecting portion (e.g. body portion 151) connected to a PCB (e.g. processing circuitry 163) of the earphone body, and the connecting portion of the elastomer sleeve is operable to connect with the connecting portion of the earphone body (e.g. the portion 11 is connected with the part of portion 151 housing the circuitry of the earphone), (see McGarry, [0038] and [0057], figures 1 and 5; also Li296, figure 5).

Regarding claim 7, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the antenna (antenna 22) includes an antenna selected from: a metal wire antenna, and an FPC antenna (see Li296, figure 5).

Regarding claim 8, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 7, wherein the metal wire antenna (antenna 22) includes an antenna selected from: a linear antenna, and a helical antenna (see Li296, figure 5).

Regarding claim 9, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the antenna (antenna 22) extends along most of a length of the sleeve wing portion (see Li296, figure 5).

Regarding claim 10, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the elastomer sleeve includes an elastomer body (e.g. elastomeric gel 21) formed to coat the antenna (antenna 22), (see Li296, figure 5).

Regarding claim 11, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the elastomer sleeve includes a silicone gel sleeve (see McGarry, [0026]).

Regarding claim 12, McGarry as modified by Li296 discloses the elastomer sleeve according to claim 1, wherein the elastomer sleeve includes a connecting portion (e.g. connecting portion 111) formed in the sleeve body at an end of the antenna (antenna 22) and the connecting portion of the elastomer sleeve is exposed to the space of the sleeve body (see Li296, figure 5).

Regarding claim 13, McGarry as modified by Li296 discloses a wireless earphone including an earphone body and one or more elastomer sleeves according to claim 1, wherein the elastomer sleeve is operable to be detachably (e.g. removably) connected to the earphone body and to partially enclose the earphone body (see McGarry, figures 1 and 5; also Li296, figure 5).

Regarding claim 14, McGarry as modified by Li296 discloses the wireless earphone according to claim 13, but fails to explicitly disclose wherein a plurality of the elastomer sleeves have different sizes. However, it would be obvious to any person having an ordinary skill in the art configure the sleeve to have plurality of parts with different sizes if so desired, since it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice", (see MPEP 2144.05 V B).

Regarding claim 15, McGarry as modified by Li296 discloses the wireless earphone according to claim 13, wherein the wireless earphone includes a Bluetooth earphone (see Li296, at least the abstract).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.